¥23-/S"
                                 ELECTRONIC RECORD




COA#       02-14-00016-CR                        OFFENSE:        OTHER CRIMINAL


           William J. Hibler v. The State of
STYLE:     Texas                                 COUNTY:         Denton

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    211th District Court


DATE: 03/26/2015                   Publish: NO   TC CASE #:      F-98-0563-C




                         IN THE COURT OF CRIMINAL APPEALS



         William J. Hibler v. The State of
STYLE:   Texas                                        CCA#:            ¥23-/g
         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:               ;

DATE:      OS[/jLD/^PtS                               SIGNED:                           PC:_

JUDGE:      #k Ul*+*~^                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD